Order entered April 19, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-01006-CV

      CONTINENTAL HERITAGE INSURANCE COMPANY,
 AGENT PAT KINNARD D/B/A PAT KINNARD BAIL BONDS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-41976-U

                                     ORDER
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      Appellant filed a motion to correct ordered costs in this case. In response,

appellee filed a plea to the jurisdiction. The clerk’s record includes the trial court’s

docket entry stating that it is “without jurisdiction in this matter and the motion is

hereby denied.” The trial court, however, did not sign an order pursuant to the

docket entry.
         Accordingly, on the Court’s own motion, we ABATE this appeal to allow

the trial court to perform its ministerial duty of signing an order in accordance with

its ruling. We ORDER Dallas County District Clerk Felicia Pitre to file, within

twenty-five days of the date of this order, a supplemental clerk’s record containing

the trial court’s signed order.

         We SUSPEND the current deadline for appellant’s brief on the merits. The

Court will set a new deadline for appellant’s brief once the supplemental clerk’s

record is filed and reviewed.

         We will reinstate this appeal within twenty-five days of the date of this

order.

         We DIRECT the Clerk of this Court to send a copy of this order to The

Honorable Stephanie Huff, Presiding Judge of the 291st Judicial District Court;

Ms. Pitre; and, all parties.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE